Exhibit 10.1

CONSENT

 

THIS CONSENT dated as of November 27, 2017 (this “Consent”) is given by BANK OF
AMERICA, N.A., as Administrative Agent and Collateral Agent, in respect of the
Credit Agreement referenced below. Capitalized terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, $1.05 billion in revolving credit and term loan facilities were
established pursuant to the terms of that certain Amended and Restated Credit
Agreement dated as of April 1, 2016 (as amended and modified, the “Credit
Agreement”) by and among Armstrong World Industries, Inc., a Pennsylvania
corporation (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and Collateral Agent;

 

WHEREAS, Borrower, Armstrong World Industries (Delaware) LLC, a Delaware limited
liability company, Armstrong Cork Finance LLC, a Delaware limited liability
company, and Armstrong Germany Companies Group GmbH, a company organized under
the laws of Germany (each, a “Seller”, and collectively, the “Sellers”) intend
to Dispose, in one or more transactions (each, a “Specified Disposition”, and
collectively, the “Specified Dispositions”), of the Capital Stock in the direct
or indirect wholly-owned subsidiaries listed on Exhibit A hereto (the “Subject
Subsidiaries”) and/or the assets of one or more of such Subject Subsidiaries
(such assets, together with the Capital Stock of such Subject Subsidiaries, the
“Subject Assets”), from which the Sellers will receive up to $270,000,000 in Net
Cash Proceeds;

 

WHEREAS, the Borrower intends to use the Net Cash Proceeds from the Specified
Dispositions to make one or more Restricted Payments to the holders of the
Borrower’s Capital Stock in an aggregate amount not to exceed the amount of Net
Cash Proceeds received from the Specified Dispositions (collectively, the
“Restricted Payment”);

 

WHEREAS, the Loan Parties have requested that the Lenders consent to (a) the
Specified Dispositions, notwithstanding the limitations set forth in Section
8.05 of the Credit Agreement, and (b) the Restricted Payment, notwithstanding
the requirements set forth in Section 2.05(b)(ii) of the Credit Agreement and
the limitations set forth in Section 8.06 of the Credit Agreement; and

 

WHEREAS, each of the Lenders providing a consent in the form set forth below is
willing to consent to (a) the Specified Dispositions, notwithstanding the
limitations set forth in Section 8.05 of the Credit Agreement, and (b) the
Restricted Payment, notwithstanding the requirements set forth in Section
2.05(b)(ii) of the Credit Agreement and the limitations set forth in Section
8.06 of the Credit Agreement, in each case, on the terms and subject to the
conditions set forth herein.

 

NOW THEREFORE IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, consent
is hereby given as follows:

 

1.Defined Terms.  Capitalized terms used but not otherwise defined herein shall
have the meanings provided such terms in the Credit Agreement.  Except as
otherwise expressly provided, section references are to sections and provisions
in the Credit Agreement.

 

2.Consent.  Subject to the terms and conditions provided herein, notwithstanding
provisions to the contrary in the Credit Agreement or any of the other Loan
Documents:

--------------------------------------------------------------------------------

 

2.1Specified Dispositions.  Consent is hereby given for any Specified
Disposition made within twelve (12) months after the date of this Consent
notwithstanding the limitations set forth in Section 8.05 of the Credit
Agreement.

 

2.2Waiver of Mandatory Prepayment.  Consent is hereby given to waive any
mandatory prepayment that would be required in connection with the receipt by
the Borrower or any Subsidiary of any Net Cash Proceeds from any Specified
Disposition for which consent is provided pursuant to Section 2.1,
notwithstanding the requirements set forth in Section 2.05(b)(ii) of the Credit
Agreement.

 

2.3Restricted Payment.  Consent is hereby given for the Restricted Payment to be
made from the Net Cash Proceeds from any Specified Disposition for which consent
is provided pursuant to Section 2.1, notwithstanding the limitations set forth
in Section 8.06 of the Credit Agreement; provided that in connection with any
portion of the Restricted Payment to be made with the Net Cash Proceeds from any
such Specified Disposition, (a) if the Restricted Payment is in the form of
dividends paid to the holders of the Borrower’s Capital Stock, the declaration
of such dividends shall be made by the Borrower within twelve (12) months after
the date of the consummation of such Specified Disposition, and (b) if the
Restricted Payment is in the form of share repurchases from the holders of the
Borrower’s Capital Stock, (i) the Borrower’s board of directors shall authorize
such share repurchases within twelve (12) months after the date of the
consummation of such Specified Disposition, and (ii) such share repurchases
shall be consummated within eighteen (18) months after the date of the
consummation of such Specified Disposition.

 

2.4Release of Collateral Interests.  Upon consummation of each Specified
Disposition for which consent is provided pursuant to Section 2.1, (a) any and
all Liens granted in favor of the Collateral Agent pursuant to the Loan
Documents on the Subject Assets sold in connection with such Specified
Disposition are hereby automatically terminated and released, and (b) the
Collateral Agent will, at Borrower’s expense, execute and deliver such documents
as the Borrower or a Seller may reasonably request to evidence the release of
such Subject Assets from the security interest grant under the Collateral
Documents as provided in Section 10.10 of the Credit Agreement.

 

3.Conditions to Effectiveness.  This Consent shall become effective upon receipt
by the Administrative Agent of consents in the form set forth below from the
Required Lenders, and exchange by the Borrower and the Administrative Agent of
executed copies of this Consent.

 

4.Representations and Warranties; No Default.  Each Loan Party hereby represents
and warrants that (a) the representations and warranties of such Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the date
of this Consent, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and (b) no Default has
occurred and is continuing.

 

5.Counterparts.  This Consent may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page by facsimile or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

--------------------------------------------------------------------------------

 

6.Applicable Law.  THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

7.Expenses.  The Borrower will pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Consent, including the reasonable fees and expenses of Moore & Van Allen
PLLC.

 

8.Effect of Consent.  Except as expressly set forth herein, this Consent shall
not (i) by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Swing Line Lender or the L/C Issuers, in each case under the Credit
Agreement or any other Loan Document, and (ii) alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document.

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed by their respective authorized officers as of the day and year first
above written.

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:__/s/ Melissa Mullis____________

Name: Melissa Mullis

Title: Assistant Vice President

 

COLLATERAL AGENT:

BANK OF AMERICA, N.A.,

as Collateral Agent

 

By: :__/s/ Melissa Mullis____________

Name: Melissa Mullis

Title: Assistant Vice President

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

BORROWER:

ARMSTRONG WORLD INDUSTRIES, INC.,

a Pennsylvania corporation

 

By:__/s/ Brian L. MacNeal______

Name: Brian L. MacNeal

Title: Senior Vice President and Chief Financial Officer

 

GUARANTORS:

ARMSTRONG REALTY GROUP, INC.,

a Pennsylvania corporation

 

By:__/s/ LingLing Stewart_____

Name: LingLing Stewart

Title: Treasurer

 

 

ARMSTRONG VENTURES, INC.,

a Delaware corporation

 

 

By: __/s/ Brian L. MacNeal______

Name: Brian MacNeal

Title: President

 

 

AWI LICENSING LLC,

a Delaware limited liability company

 

By:___/s/ Craig Sterner _______

Name: Craig Sterner

Title: President

 

 

TECTUM, INC.

a Delaware corporation

 

By:___/s/ Bryan Y.m. Tham _______

Name: Bryan Y.m. Tham

Title: Secretary

 

 

 

 

--------------------------------------------------------------------------------

 

CONSENT

 

 

To:Bank of America, N.A., as Administrative Agent and Collateral Agent

 

Re:

Amended and Restated Credit Agreement dated as of April 1, 2016 (as amended and
modified, the “Credit Agreement”) among Armstrong World Industries, Inc., a
Pennsylvania corporation, as Borrower, the Guarantors party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent and Collateral Agent.  Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement.

 

Consent (the “Subject Consent”) relating to the Disposition by the Borrower and
its Subsidiaries of certain Subsidiaries, operations and assets, and the payment
of Restricted Payments by the Borrower to its shareholders from the Net Cash
Proceeds thereof, as more particularly described therein.

 

Ladies and Gentlemen:

 

This letter serves to confirm our receipt of and consent to the Subject
Consent.  We hereby authorize and direct you, as Administrative Agent and
Collateral Agent, to execute and deliver the Subject Consent on our behalf upon
your receipt of executed copies of consents from the Required Lenders under the
Credit Agreement, and agree that you, the Borrower and the other Loan Parties
may rely on such authorization and direction.

 

Sincerely,

 

[Lender]

 

 

By:

Name:

Title:

 

 